DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… to determine what ODT setting to apply during execution of the command based on whether the separate memory device is in a same or different package …” because the office action appears to assert that the “memory device (202a-d)” of Bruennert, which is shown in Figure 2, may be on same or different “DRAM” (see, e.g., the Office Action page 4, “the memory device (202a-d) not involved in the transaction may be on the same or different DIMM module’s DRAM(s) from the memory device not involved in the transaction”). Thus, it appears that the Office Action is interpreting the “DRAM” of Bruennert as teaching both the “memory device” and the “package”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, the above issues where discussed during the interview dated 3/16/2022 and the examiner’s rational regarding which claimed features were taught/suggested by Bruennert did not differ from the Final Office Action dated 3/7/2022:
“… to determine what ODT setting to apply during execution based on whether the separate memory device (e.g. associated with one of the memory device (202a-d) involved in the transaction in Fig. 2, Fig. 4, and Fig. 6-7)  is in a same or different module (e.g. associated with DIMM module: Fig. 6) from the memory device (e.g. associated with another memory device (202a-d) not involved in the transaction in Fig. 2, Fig. 4, and Fig. 6-7, wherein the memory device involved in the transaction may be on the same or different DIMM module from the memory device not involved in the transaction …” (Final Office Action dated 3/7/2022)
wherein the examiner attempted to further clarify Bruennert’s disclosure in the most recent Non-Final Office Action dated 7/1/2022 as following:
“… determine what ODT setting to apply during execution based on whether the separate memory device (e.g. associated with one of the memory device (202a-d) involved in the transaction in Fig. 2, Fig. 4, and Fig. 6-7)  is in a same or different module (e.g. associated with DIMM module’s DRAM(s): Fig. 6) from the memory device (e.g. associated with another memory device (202a-d) not involved in the transaction in Fig. 2, Fig. 4, and Fig. 6-7, wherein the memory device involved in the transaction may be on the same or different DIMM module’s DRAM(s) from the memory device not involved in the transaction) …” (Non-Final Office Action dated 7/1/2022)
The examiner is equating one of Bruennert’s memory device (202a-d) to the claimed “… separate memory device …”, wherein the examiner tries to further clarify that Bruennert’s memory device (202a-d) may be positioned in DIMM module as shown in Figure 6 and that the claimed “… separate memory device is in a same or different module …” is associated with DIMM module’s DRAM(s) shown in Figure 6 (i.e. equating “… same or different module …” to same or different DIMM module). Therefore, the examiner is not interpreting the “DRAM” of Bruennert as teaching both the “memory device” and the “package;” additionally, the examiner is expressly on Ryan for the teaching/suggestion of “package,” wherein DRAM(s) being packaged together to form a single module, such as DIMM.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 14 and 22, the examiner will also apply the above response for independent claim 1 towards independent claims 14 and 22.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… to read one or more registers to determine what ODT setting to apply during the execution of a command to be executed by a separate memory device based on whether the separate memory device in the same or a different package …” because Bruennert’s disclosure of a system with DIMMs that include DRAMs cannot reasonably be interpreted as control circuitry to determine what ODT setting to apply based on whether the separate memory device is in a same or different package from the memory device; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Bruennert discloses register file 232 being maintained in corresponding register(s) for ODT setting (col. 7, ll. 11-30), wherein the register files (232) would have been read by corresponding control module/circuit for determining the termination resistance as the termination resistance is set based on a value stored in the look-up table (232) (e.g. col 5, ll. 7-27; and col. 7, ll. 7-11) (Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; and col. 8, l. 37 to col. 9, l. 32).
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 14 and 22, the examiner will also apply the above response for independent claim 1 towards independent claims 14 and 22.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… control circuitry to determine what ODT setting to apply based on whether the separate memory device is in a same or different package from the memory device …” because Bruennert’s disclose a system with DIMMs that include DRAMs with programmable termination resistance that are at particular “position on the bus,” wherein the “position on the bus” refers to the position of the DRAM regardless of whether the DRAM is “in a same or different package” relative to a separate memory device; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Bruennert’s DRAMs located at particular position on the bus would not be regardless of whether the DRAM is in a same or different module, as Bruennert’s Figure 6 shows a potential embodiment where a particular DRAM being located at particular position on the bus may be in the same or different DIMM module from another DRAM (e.g. the positions of the DRAMs on the bus is related to the particular DRAM being positioned in the same or different DIMM module from another DRAM; therefore, the package the memory chip is not irrelevant). And in relation to the examiner above clarification, the examiner is expressly on Ryan for the teaching/suggestion of “package,” wherein DRAM(s) being packaged together to form a single module, such as DIMM.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 14 and 22, the examiner will also apply the above response for independent claim 1 towards independent claims 14 and 22.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al. (US Pub.: 2018/0039588) in view of Bruennert et al. (US Patent 8,041,865), Ryan (US Patent 5,991,850), and Bains et al. (US Pub.: 2017/0093400).

As per claim 1, YUN teaches/suggests a memory device comprising: receive a signal to: indicate that a command (e.g. associated with command for data read/write operations) is to be executed by a separate memory device (e.g. associated with Fig. 1, ref. 200, 300) coupled with a same data channel (e.g. associated with Fig. 1, ref. DATA); indicate that the command is a read command or a write command (e.g. associated with the command indicating operation is data read/write); and execution of the command based on whether the command is a read command or a write command (e.g. associated with data read operation or data write operation being carried out properly) (Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; and [0067]-[0072]). 
YUN does not teach the memory device comprising: 
one or more registers arranged to maintain on-die termination (ODT) settings; and 
control circuitry to read the one or more registers to:
determine what ODT setting to apply during execution based on whether the separate memory device is in a same or different package from the memory device and based on transaction type, and 
applying the ODT setting.
Bruennert teaches/suggests a memory device comprising: one or more registers arranged to maintain on-die termination (ODT) settings (e.g. associated with having register file 232 being maintained in corresponding register(s) for ODT setting: col. 7, ll. 11-30); and control circuitry to: read the one or more registers to: determine what ODT setting to apply during execution based on whether the separate memory device (e.g. associated with one of the memory device (202a-d) involved in the transaction in Fig. 2, Fig. 4, and Fig. 6-7)  is in a same or different module (e.g. associated with DIMM module’s DRAM(s): Fig. 6) from the memory device (e.g. associated with another memory device (202a-d) not involved in the transaction in Fig. 2, Fig. 4, and Fig. 6-7, wherein the memory device involved in the transaction may be on the same or different DIMM module’s DRAM(s) from the memory device not involved in the transaction) and based on transaction type (e.g. associated with one of the memory devices not involved in transaction reading the register for setting termination resistance base on identifier, wherein the identifier indicates read/write transaction type and proximity of the another separate memory device that is involved in the transaction: col. 4, ll. 28-34; col. 5, ll. 8-58; col. 6, ll. 46-58), and applying the ODT setting (Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; and col. 8, l. 37 to col. 9, l. 32).
Ryan teaches/suggests a memory device comprising: wherein the memory device being in package (e.g. associated with DRAM(s) being packaged together to form single memory modules, such as DIMMs) (col. 1, ll. 17-30).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Bruennert’s register for maintaining ODT settings, and Ryan’s packaging into YUN’s memory device for the benefit of allowing power efficient implementations (Bruennert, col. 8, ll. 13), and allowing larger computer bus width to simultaneous access the DRAMs (Ryan, col. 1, ll. 21-25) while improving memory accessing performance (Ryan, col. 4, ll. 45-49) to obtain the invention as specified in claim 1.

As per claim 2, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 1 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: the memory device is located on a first package that includes the separate memory device, the memory device arranged to be a terminating memory device (e.g. YUN, associated with Fig. 7, ref. Rank2) for the first package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0024]; [0029]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30). 
 
As per claim 3, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 2 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: a first group identifier assigned to the first package to indicate that the separate memory device is located on a same package, the command is a write command, the control circuitry to cause the memory device to provide a Hi_z ODT setting during a write operation to the separate memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious and/or well-known to one of ordinary skilled in the art to set the Hi-z impedance (e.g. Koshizuka (US Pub.: 2010/0182817) shows the use of 120 ohm Hi-z impedance for write operation in Fig 2). 

As per claim 4, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 1 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: the memory device is located on a first package that includes at least one other memory device, the memory device arranged to be a terminating memory device for the first package, the separate memory device located on a second package, a first group identifier assigned to the second package, the first group identifier to indicate that the separate memory device is located on a different package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 
 
As per claim 5, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 4 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: the command is a read command, the control circuitry to cause the memory device to provide a first ODT setting during a read operation if the second package is located adjacent to or near to the first package or provide a second ODT setting during the read operation if the second package is not located adjacent to the first package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 
 
As per claim 6, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 1 above, where YUN and Bruennert further teach/suggest the memory device wherein: the command is received from a controller (e.g. YUN, controller (100) in Fig. 1; and Bruennert, controller (204) in Fig. 2 and Fig. 7) of a storage device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32;). 
 
As per claim 7, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 6 above, where YUN and Bruennert further teach/suggest the memory device wherein: the memory device includes non-volatile types of memory, and the storage device is a solid state drive (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as solid state drive including non-volatile memory is obvious and/or well-known to one of ordinary skilled in the art (e.g. Doo (US Pub.: 2017/0097790) discloses a solid state drive [0133]). 
 
As per claim 8, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 7 above, where YUN and Bruennert further teach/suggest the memory device wherein: the non-volatile types of memory include:  a phase change memory, a nanowire memory, a ferroelectric transistor random access memory (FeTRAM), an anti-ferroelectric memory, a resistive memory including a metal oxide base, an oxygen vacancy base and a conductive bridge random access memory (CB-RAM), a spintronic magnetic junction memory, a magnetic tunneling junction (MTJ) memory, a domain wall (DW) and spin orbit transfer (SOT) memory, a thyristor based memory array, a magnetoresistive random access memory (MRAM) that incorporates memristor technology or a spin transfer torque MRAM (STT-MRAM) (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32). 
 
As per claim 14, claim 14 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where YUN, Bruennert, and Ryan further teach/suggest the storage device comprising: a controller (e.g. YUN, controller (100) in Fig. 1; and Bruennert, controller (204) in Fig. 2 and Fig. 7) having input/output (I/O) interface circuitry to couple with multiple groups of memory devices (e.g. associated with YUN, Fig. 1, ref. 200, 210, 300, 310, 320; and Bruennert, memory device (202a-d) involved in the transaction in Fig. 2, Fig. 4, and Fig. 7) via a same data channel (e.g. associated with YUN, Fig. 1, ref. DATA; and Bruennert, Fig. 2, ref. 212; Fig. 4, ref. 212; Fig. 7, ref. 212);  and a memory device of a first group (e.g. YUN, associated with Fig. 7, ref. 300) of the multiple groups of memory devices (e.g. associated with YUN, Fig. 1, ref. 200, 210, 300, 310, 320), the memory device to include: the command from the controller (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30;).

As per claim 15, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 14 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: the first group of the multiple groups of memory devices is located on a first package, the first group including the separate memory device, the memory device arranged to be a terminating memory device for the first group (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30). 
 
As per claim 16, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 15 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: a first group identifier assigned to the first group to indicate that the separate memory device is located on a same package, the command is a write command, the control circuitry to cause the memory device to provide a Hi_z ODT setting during a write operation to the separate memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious and/or well-known to one of ordinary skilled in the art to set the Hi-z impedance (e.g. Koshizuka (US Pub.: 2010/0182817) shows the use of 120 ohm Hi-z impedance for write operation in Fig 2). 

As per claim 17, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 14 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: the first group of the multiple groups of memory devices is located on a first package, the first group also includes the separate memory device, the memory device arranged to be a terminating memory device for the first group, the separate memory device included in a second group of the multiple groups of memory devices that are located on a second package, a first group identifier assigned to the second group, the first group identifier to indicate that the separate memory device is located on a different package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 
 
As per claim 18, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 17 above, where YUN, Bruennert and Ryan further teach/suggest the storage device wherein: the command is a read command, the control circuitry to cause the memory device to provide a first ODT setting during a read operation if the second package is located adjacent to or near to the first package or provide a second ODT setting during the read operation if the second package is not located adjacent to the first package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features. 

As per claim 19, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 14 above, where YUN and Bruennert further teach/suggest the storage device wherein: the memory device includes non-volatile types of memory, and the storage device is a solid state drive (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features as solid state drive including non-volatile memory is obvious and/or well-known to one of ordinary skilled in the art (e.g. Doo (US Pub.: 2017/0097790) discloses a solid state drive [0133]).

As per claim 20, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 19 above, where YUN and Bruennert further teach/suggest the storage device wherein: the non-volatile types of memory incudes a phase change memory, a nanowire memory, a ferroelectric transistor random access memory (FeTRAM), an anti-ferroelectric memory, a resistive memory including a metal oxide base, an oxygen vacancy base and a conductive bridge random access memory (CB-RAM), a spintronic magnetic junction memory, a magnetic tunneling junction (MTJ) memory, a domain wall (DW) and spin orbit transfer (SOT) memory, a thyristor based memory array, a magnetoresistive random access memory (MRAM) that incorporates memristor technology or a spin transfer torque MRAM (STT-MRAM) (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; and Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32).

As per claim 21, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 1 above, where YUN, Bruennert and Ryan further teach/suggest the memory device wherein: a group identifier (e.g. associated with the two LSBs encode in binary number for indicating which of the DRAM is reading/writing, wherein the DRAM(s) is packaged to form DIMM: Bruennert, col. 6, ll. 46-64) indicated by the command identifies which package the separate memory device is on; and the control circuitry is to determine what ODT setting to apply based on whether the group identifier indicated by the command indicates that the separate memory device is in the same or different package from the memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 22, claim 22 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where YUN, Bruennert, and Ryan further teach/suggest the package comprising: a plurality of memory devices, each of the plurality of memory devices including modules to operate accordingly (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30;).

As per claim 23, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 22 above, where YUN, Bruennert and Ryan further teach/suggest the package wherein: one of the plurality of memory devices is configured to be a terminating memory device for the package (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 24, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 22 above, where YUN, Bruennert and Ryan further teach/suggest the package wherein: a group identifier (e.g. associated with the two LSBs encode in binary number for indicating which of the DRAM is reading/writing, wherein the DRAM(s) indicated by the command identifies which package the separate memory device is on; and the control circuitry is to determine what ODT setting to apply based on whether the group identifier indicated by the command indicates that the separate memory device is in the same or different package from the memory device (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 25, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 1 above, where YUN, Bruennert and Ryan further teach/suggest the memory device comprising wherein the control circuitry to determine that the separate memory device is on a same package as the memory device (e.g. associated the separate memory device being part of the group of DRAMs that was packaged together), on a different adjacent package (e.g. associated the separate memory device not being part of the group of DRAMs that was packaged together as the separate memory device is part of the adjacent group of DRAMs that was packaged together), or on a different far package (e.g. associated the separate memory device not being part of the group of DRAMs that was packaged together as the separate memory device is part of the different father group of DRAMs that was packaged together) (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 26, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 25 above, where YUN, Bruennert and Ryan further teach/suggest the memory device comprising wherein the control circuitry to determine and apply: a first ODT setting when the separate memory device is on the same package as the memory device and the command to be executed is a write command (e.g. associated with ODT setting for write operation with the separate memory device being part of the group of DRAMs that was packaged together), a second ODT setting when the separate memory device is on the same package as the memory device and the command to be executed is a read command (e.g. associated with ODT setting for read operation with the separate memory device being part of the group of DRAMs that was packaged together), a third ODT setting when the separate memory device is on the different adjacent package and the command to be executed is a write command (e.g. associated with ODT setting for write operation with the separate memory device being part of the different adjacent group of DRAMs that was packaged together), a fourth ODT setting when the separate memory device is on the different adjacent package and the command to be executed is a read command (e.g. associated with ODT setting for read operation with the separate memory device being part of the different adjacent group of DRAMs that was packaged together), a fifth ODT setting when the separate memory device is on the different far package and the command to be executed is a write command (e.g. associated with ODT setting for write operation with the separate memory device being part of the different farther group of DRAMs that was packaged together), and a sixth ODT setting when the separate memory device is on the different far package and the command to be executed is a read command (e.g. associated with ODT setting for read operation with the separate memory device being part of the different farther group of DRAMs that was packaged together) (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

As per claim 27, YUN, Bruennert, and Ryan teach/suggest all the claimed features of claim 26 above, where YUN, Bruennert and Ryan further teach/suggest the memory device comprising wherein the fifth ODT setting is the same as the third ODT setting (e.g. associated with the different adjacent group of DRAMs and the different farther group of DRAMs being on the same DIMM with same terminating resistance)  (YUN, Fig. 1; Fig. 3; Fig. 6-7; [0023]-[0024]; [0027]-[0034]; [0067]-[0072]; Bruennert, Fig. 2-4; Fig. 7; col. 3, l. 7 to col. 4, l. 37; col. 5, ll. 7-67; col. 6, l. 27 to col. 8, l. 17; col. 8, l. 37 to col. 9, l. 32; and Ryan, col. 1, ll. 17-30).

II. PERTINENT RELATED PRIOR ART 
Koshizuka (US Pub.: 2010/0182817): discloses the use of 120 ohm Hi-z impedance for write operation (Fig 2).
Rajan et al. (US Pub.: 2014/0192583): discloses DIMM with DRAMs wherein the DRAMs includes corresponding in-die termination (ODT) resistor that can be turned on or off by the memory controller.
Doo (US Pub.: 2017/0097790): discloses a solid state drive ([0133]).

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671. The examiner can normally be reached Monday-Friday.

IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 23, 2022